Citation Nr: 1212572	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for lumbar spine degenerative disc disease and facet arthrosis ("back injury").  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from July 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for lumbar spine degenerative disc disease and facet arthrosis addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is as likely as not the Veteran developed hearing loss as a result of acoustic trauma during his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an October 2009 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for bilateral hearing loss. The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim for service connection for hearing loss.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94   (1993).






II.  Analysis of Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1131,1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2011). 

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id. 

The Veteran had active duty service from July 1959 to July 1961.  The DD Form 214 reflects that the Veteran's military occupational specialty was aircraft engine mechanic.  Noise exposure in service is shown, given the Veteran's service occupation of aircraft mechanic.  

The July 1959 enlistment examination noted 15/15 in both ears on spoken voice examination.  The discharge examination also noted a 15/15 on spoken voice examination.   Service treatment records do not show any complaints or diagnoses of hearing loss.  

There is no evidence of treatment or diagnosis of sensorineural hearing loss within one year of separation from service.  Therefore, service connection for sensorineural hearing loss may not be presumed.

A VA audiology consultation report, dated in October 2009, reflects that the Veteran  reported decreased hearing bilaterally.  With respect to the right ear, pure tone test results revealed hearing within normal limits through 1000 Hertz with a mild sloping to severe sensorineural hearing loss from 1500 Hertz to 8000 Hertz.  Word recognition was excellent at levels tested.  Pure tone tests revealed hearing within normal limits through 2000 Hertz with a mild sloping to severe sensorineural hearing loss from 3000 to 8000 Hertz.  Word recognition ability was excellent at the tested levels.  

The Veteran had a VA examination in December 2009.  The VA examiner indicated that the claims file was reviewed.  The review of the claims folder revealed that audiometric thresholds were listed as 15/15 at enlistment and discharge exams.  The examiner stated that no other information regarding the Veteran's hearing was noted.  

With respect to effect on occupational function, the examiner noted that the Veteran reported that he does not hear well and has to ask people to repeat things.  

It was noted that the Veteran had military noise exposure from aircraft maintenance and jets while working as a plane captain in service.  The Veteran denied any significant non-military occupational or recreational noise exposure.  

Audiological testing showed hearing loss, as defined by § 3.385, in both ears.  
The examiner also noted that there was a complaint of tinnitus.  The examiner diagnosed sensorineural hearing loss, bilaterally, and tinnitus bilaterally.  

The examiner stated that, after a review of service medical records, personal interview and audiometric testing, it was her opinion that the whisper tests found on the exams are not frequency specific tests and would not detect a high frequency hearing loss.  The examiner indicated that an opinion could not be rendered with this information without a resort to speculation.  The examiner concluded that, after review of service medical records, personal interview and audiometric testing, it was the examiner's opinion that the Veteran's tinnitus is at least as likely as not related to noise exposure in the military.  

The VA examiner indicated that an opinion regarding hearing loss was not possible without resort to speculation.  A January 2010 rating decision granted service connection for tinnitus based upon the VA examiner's positive nexus opinion, which indicated that tinnitus was related to acoustic trauma in service.  The opinion provides probative evidence in support of the Veteran's claim for service connection for hearing loss because it is predicated on the same basis as his tinnitus, which  has already been service-connected.  An absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

ORDER

Service connection for hearing loss is granted.  


REMAND

The Veteran had a VA examination in December 2009.  The examiner stated that there was no medical evidence indicating complaints or treatment for a back condition during service. 

The sick call treatment record reflects that the Veteran was seen in November 3, 1959 with a complaint of back pain after pulling a portable power unit.  The entry noted mild lumbosacral spasm on the left. 

In an April 2010 written statement, the Veteran indicated that he hurt his back when he was moving a heavy piece of equipment.  

 In a March 2012 brief in support of the claim, the Veteran's representative requested that the Veteran be afforded a new VA examination.  

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121   (1991).  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that a new VA examination is warranted in order to address the complaints noted in the service medical records.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his spine.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

2.  The examiner should diagnose any disability of the lumbar spine.  The examiner should provide an opinion as to whether a current lumbar spine disability is at least as likely as not (50 percent or greater likelihood) related to service, including to the complaint of back pain during service.  The examiner should provide a detailed rationale, with references to the record, for the opinion. 

The examiner must consider lay statements regarding 
in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the examiner determines that an opinion is not possible without resort to mere speculation, the examiner should discuss why an opinion is not possible. 

3.  Following the completion of the requested development, the claims on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


